STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

FLOYD PRYER, SR., NO. 2022 CW 1067
INDIVIDUALLY ON BEHALF OF

THE ESTATE OF ALNEATER

PRYER, MELONIE PRYER,

SCARLETTE PRYER, LARRY

PRYER, WILBERT PRYER, JR.,

AND GERALD PRYER

VERSUS

OUR LADY OF THE LAKE
HOSPITAL, INC. D/B/A OUR
LADY OF THE LAKE REGIONAL
MEDICAL CENTER, ROBYN EASTON
TYLER, M.D. & LOUISIANA
MEDICAL MUTUAL INSURANCE
COMPANY

OCTOBER 6, 2022

 

In Re: Floyd Pryer, Sr., individually on behalf of the estate
of Alneater Pryer, Melonie Pryer, Scarlette Pryer,
Larry Pryer, Wilbert Pryer, Jr., and Gerald Pryer,
applying for supervisory writs, 19th Judicial District

Court, Parish of Hast Baton Rouge, No. 568739.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. The criteria set forth in Herlitz
Construction Co., Inc. v. Hotel Investors of New Iberia, Inc.,

396 So.2d 878 (La. 1981) (per curiam) are not met.
VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

a.Snl}

DEPUTY CLERK OF COURT
FOR THE COURT